           Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
YAAKOV LI CCI, a minor, by his father and
natural guardian Elihav Licci and by his mother
and natural guardian Yehudit Licci, et al.,

                              Plaintiffs,                    MEMORANDUM DECISION
                                                                 AND ORDER
               -against-                                           08 Civ. 7253 (GBD)

LEBANESE CANADIAN BANK, SAL,

                     Defendant.
------------------------------------x

GEORGE B. DANIELS, United States District Judge:

       This action was brought by American, Israeli, and Canadian citizens whose family

members were injured or killed by rocket attacks carried out by the terrorist organization Hezbollah

during July and August 2006. (See Am. Compl., ECF No. 23.) The Plaintiffs who are American

citizens move, pursuant to Rule 60(b )( 5) of the Federal Rules of Civil Procedure, to set aside the

portion of this Court's April 14, 2015 Memorandum Decision and Order, (the "April 2015 Order,"

ECF No. 84), dismissing the American Plaintiffs' claims brought against Defendant Lebanese

Canadian Bank, SAL ("LCB") under the federal Anti-Terrorism Act ("ATA"), 18 U.S.C. § 2333,

on the grounds of collateral estoppel. (ECF No. 88.) The American Plaintiffs' motion to set aside

that portion of this Court's April 2015 Order is GRANTED.

                                I.   FACTUAL BACKGROUND

       In this action, Plaintiffs alleged that LCB and its American correspondent bank, American

Express Bank ("Amex Bank") provided millions of dollars in financial and banking services to

Hezbollah, which caused, enabled, and facilitated the Rocket Attacks. (Am. Compl.        ,r 3.)   LCB

and Amex Bank moved to dismiss pursuant to Rules 12(b)(2) and 12(b)(6) for lack of personal
            Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 2 of 6




jurisdiction and failure to state a claim. (ECF Nos. 29, 34.) This Court granted Amex Bank's

motion to dismiss for failure to state a claim and granted LCB's motion to dismiss for lack of

personal jurisdiction. (See Memorandum Decision and Order dated Mar. 30, 2010, ECF No. 53.)

On appeal, the Second Circuit affirmed the dismissal as to Amex Bank, but reversed as to LCB. 1

See Licci v. Lebanese Canadian Bank, SAL, 732 F.3d 161 (2d Cir. 2013), cert. denied, 138 S. Ct.

1691 (2018).

        While Plaintiffs' appeal to the Second Circuit was pending, a district court in the District

of Columbia dismissed the AT A claims brought by American plaintiffs against an Iranian bank

stemming from the Rocket Attacks at issue in this action. The court in that case, Kaplan v. Central

Bank of the Islamic Republic of Iran, found that the Rocket Attacks were an "act of war" and, as

such, fell within an exception to the ATA. 2 961 F. Supp. 2d 185,204 (D.D.C. 2013).

        After this action was remanded, LCB submitted a letter notifying this Court of the decision

in Kaplan and asserting that the American Plaintiffs' ATA claims were barred on collateral

estoppel grounds. 3 (Def.' s Oct. 31, 2014 Letter, ECF No. 72.) In the April 2015 Order, this Court

dismissed the AT A claims, finding that "the Kaplan decision is sufficiently 'final' such that [the

American] Plaintiffs' ATA claims are precluded under collateral estoppel." (April 2015 Order at

4.)


1
  Prior to rendering its decision on LCB's motion, the Second Circuit certified two questions regarding the
exercise of personal jurisdiction to the New York Court of Appeals, which found that the exercise of
jurisdiction over LCB was proper. See Licci v. Lebanese Canadian Bank, 984 N.E.2d 893 (N.Y. 2012).

2The "act of war" exception provides that "no action shall be maintained under [the AT A] for any injury
or loss by reason of an act of war." 18 U.S.C. § 2336(a). The ATA defines the term "act of war" as "any
act occurring in the course of-(A) declared war; (B) armed conflict, whether or not war has been declared,
between two or more nations; or (3) armed conflict between military forces of any origin." 18 U.S.C.
§ 2331(4).

3This Court's April 2015 Order also dismissed the Non-American Plaintiffs' ATS claims and declined to
exercise supplemental jurisdiction over the state law claims brought by all Plaintiffs. (April 2015 Order at
8-9.)


                                                     2
               Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 3 of 6




        On July 20, 2018, the United States Court of Appeals for the District of Columbia Circuit

vacated the district court's dismissal of the plaintiffs' claims in Kaplan. 896 F.3d 501 (D.C. Cir.

2018). In its decision, the D.C. Circuit found that the "act-of-war exception ... does not qualify

as a threshold issue that may be considered before establishing the district court's jurisdiction."

Id. at 514. Because the district court had not addressed personal jurisdiction, the D.C. Circuit

reversed and remanded the case for determination of that issue. Id. at 516. In light of the reversal

of the district court's decision in Kaplan, the American Plaintiffs move for vacatur of the portion

of this Court's April 2015 Order dismissing their ATA claims. (See ECF No. 88.)

         II.     PLAINTIFFS ARE ENTITLED TO RELIEF UNDER RULE 60(B)(S)

        The American Plaintiffs' motion is brought pursuant to Rule 60(b )( 5), which provides, in

part, that "[ o]n motion and just terms, [a] court may relieve a party ... from a final judgment,

order, or proceeding" if "it is based on an earlier judgment that has been reversed or vacated."

Fed. R. Civ. P. 60(b)(5). For purposes of Rule 60(b)(5), a judgment may be "based on a prior

judgment in the sense of res judicata or collateral estoppel." Wallace Clark & Co. v. Acheson

Indus., Inc., 394 F. Supp. 393,402 n.4 (S.D.N.Y. 1975), aff'd, 532 F.2d 846 (2d Cir. 1976).

        In ruling on Rule 60(b) motions, "[ c]ourts should consider whether the motion was made

within a reasonable time, whether the movant acted equitably, and whether vacatur would strike

an appropriate balance between serving the ends of justice and preserving the finality of

judgments." 4 Thai-Lao Ignite Co. v. Gov 't ofLao People's Democratic Repub., 864 F.3d 172, 186

(2d Cir. 2017). Here, all of the relevant considerations weigh in favor of granting the American

Plaintiffs' motion.


4
  The decision in Thai-Lao Ignite also directs courts to consider "the prudential concern for international
comity." Thai-Lao Ignite, 864 F.3d at 186. However, that concern is not implicated here, because the
judgment given preclusive effect was not issued by a foreign court. Cf id. (considering international comity
when a Malaysian court set aside an arbitral award).


                                                     3
            Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 4 of 6




         First, as the American Plaintiffs note, the D.C. Circuit's decision in Kaplan was issued on

July 20, 2018, and this motion was filed on August 13, 2018. (See Mem. in Supp. of Am. Pis.

Rule 60(6)(5) Mot., ECF No. 89, at 8.) A "time lag of less than a month between the [Kaplan

decision] and the motion ... [i]s not unreasonable." Ass 'n for Retarded Citizens of Connecticut,

Inc. v. Thorne, 68 F.3d 547,553 (2d Cir. 1995); see also Thai-Lao Ignite, 864 F.3d at 189 (finding

motion filed a month and a half after vacatur of the underlying award was made "promptly").

        LCB argues that the American Plaintiffs' motion is "premature," because if the Kaplan

district court finds that the defendants in that case "are subject to personal jurisdiction and

reaffirms [its] prior ruling on the Act of War exception, then [the American Plaintiffs] will be

collaterally estopped from re-litigating" their ATA claims. (Def. 's Aug. 27, 2018 Letter ("Aug.

27 Letter"), ECF No. 91, at 1.) Accordingly, LCB requests that this Court "defer any further action

on Plaintiffs' motion pending the outcome of the further proceedings in the D.C. District Court."

(Id. at 2.) However, the American Plaintiffs assert that they will be harmed if the resolution of

their claims is further delayed, (see Reply Mem., ECF No. 92, at 2-3), and LCB's speculation that

the Kaplan district court may reaffirm its decision on the same grounds does not "make out a clear

case of hardship or inequity" sufficient to warrant a stay of this action pending Kaplan's outcome. 5

Landis v. N Am. Co., 299 U.S. 248,255 (1936).




5
  Plaintiffs assert that Congress's passage of the Antiterrorism Clarification Act of 2018 (the "ATACA")
makes it unlikely that the Kaplan court will reaffirm its decision based on the "act of war" exception. (Pis.
Letter dated Sept. 27, 2018 ("Sept. 27, 2018 Letter"), ECF No. 93, at 1.) The Rocket Attacks previously
fell within the clause of the "act of war" exception applicable to "armed conflict between military forces of
any origin." 18 U.S.C. § 2331(4). The ATACA amended the ATA to provide, among other things, that the
term "military force" does not include "any person that ... has been designated as a ... foreign terrorist
organization[.]" 164 Cong. Rec. H8245 (daily ed. Sept. 13, 2018). If the ATACA becomes law, because
Hezbollah has been designated a foreign terrorist organization, it appears that the Rocket Attacks may no
longer fall within the "act of war" exception. (See Sept. 27, 2018 Letter at 1 (citing Designation of Foreign
Terrorist Organizations, 62 Fed. Reg. 52,650, 52,650 (Oct. 8, 1997).)


                                                     4
           Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 5 of 6




        Second, LCB suggests that Plaintiffs have acted inequitably because their ATA claims

were "brought by the same plaintiffs and counsel" as those in Kaplan, and "Plaintiffs never advised

th[is] Court of the existence of this other lawsuit, despite ample opportunity to do so." (Aug. 27

Letter at 1.) However, Plaintiffs' failure to disclose the Kaplan lawsuit did not create any "legal

roadblock" for LCB. Motorola Credit Corp. v. Uzan, 561 F.3d 123, 127 (2d Cir. 2009). As LCB

acknowledges, it was able to successfully invoke the Kaplan decision to prevail on its motion to

dismiss. (See Aug. 27 Letter at 1.) Plaintiffs' conduct is not sufficiently inequitable to warrant

the denial of"otherwise merited relief." Thao-Lai Ignite, 864 F.3d at 188.

       Third, finality interests will "not stand in the way of ... vacat[ing]" the April 2015 Order

because LCB, "the party seeking to enforce" the Order, "knew that proceedings to set aside" the

Kaplan district court's decision "were ongoing before [this Court] entered judgment." Id. at 189;

see also McLearn v. Cowen & Co., 660 F.2d 845, 852 (2d Cir. 1981) (Lasker, J., concurring)

(noting that the fact that an underlying decision has been "continuously litigated" during the period

prior to vacatur "render[ s] considerations of finality less weighty"). In their letter responding to

LCB' s collateral estoppel argument, Plaintiffs expressly stated that they "intend[ ed] to appeal" the

Kaplan decision. (Pls.' Dec. 9, 2014 Letter, ECF No. 77, at 4.) Moreover, LCB has made "no

showing ... that vacatur will offend basic standards of justice." Thao-Lai Ignite, 864 F.3d at 175.

Thus, considerations of finality interests and the ends of justice do not counsel against the grant of

the American Plaintiffs' motion.




                                                  5
           Case 1:08-cv-07253-GBD Document 94 Filed 10/03/18 Page 6 of 6




                                 III.   CONCLUSION

       The American Plaintiffs' motion for vacatur of the portion of the April 2015 Order

dismissing their ATA claims, (ECF No. 88), is GRANTED. The Clerk of Court is directed to

close the motion accordingly.


Dated: New York, New York
       October 3, 2018                                SO ORDERED.




                                                      United States District Judge




                                            6
